Judgment, Supreme Court, New York County (Renee White, J.), rendered June 26, 1997, convicting defendant, after a jury trial, of attempted grand larceny in the second degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s contention that the People failed to prove that the victim was an owner of the money is unpreserved and we decline to review it in the interests of justice. Were we to review it, we would find that the totality of the evidence supported a reasonable inference that the victim was an “owner” within the meaning of Penal Law § 155.00 (5) (People v Hutchinson, 56 NY2d 868). Concur— Rosenberger, J. P., Wallach, Rubin and Andrias, JJ.